DETAILED REISSUE ACTION
This is a broadening reissue application. Since this reissue application has an effective filing date of 26 April 2013, which is on or after 16 March 2013, this reissue examination is taking place under the AIA  first inventor to file provisions; since this reissue application has an actual filing date of 23 April 2020, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.
In the event the determination of the status of the application as subject to AIA  or pre-AIA  35 USC §§102 and/or 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Maintenance Fees
It is noted that US Patent 10,206,945 was issued on 19 February 2019, therefore the first maintenance fee is due between 19 February 2022 and 20 August 2022 without surcharge, with the last day to pay being 21 February 2023. See 35 USC §41(b), 37 CFR §1.20 and MPEP §1415.01.

Original Patent
The following is a quotation of the first paragraph of 35 USC §251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

The Federal Circuit, in Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765, slip op. 8-9, 2019 WL 2494728 (Fed. Cir. June 17, 2019), stated (emphasis added):
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 . . . (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 111 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.

MPEP §1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP §1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as (emphasis added):
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 USC §112, first paragraph is satisfied; 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

Claims 28-49 are rejected under 35 USC §251 for not complying with the “original patent” clause.
Claims 28-49 of this reissue application, specifically new independent claim 28 as filed 23 April 2020, do not meet the “original patent” clause because the newly claimed invention is not clearly and unequivocally disclosed in the original patent disclosure as a separate invention.
The claims as amended define embodiments of an antimicrobial copolymer comprising: (1) an antimicrobial monomer, (2) a second monomer limited to a Markush-type listing of monomers, and (3) being free of antithrombogenic agents. A careful analysis of the disclosure of US Patent 10,206,945, reveals no disclosed embodiments wherein the composition is free of antithrombogenic agents. For example, the Abstract of the patent under reissue discloses (emphasis added):
Embodiments include polymers with antimicrobial and antithrombogenic groups bound to a single polymer backbone, an antimicrobial polymer blended with an antithrombogenic polymer, and medical devices coated with the antimicrobial and antithrombogenic polymer or polymeric blend.

and its Summary of the Invention discloses (1:32-36, emphasis added):
Embodiments include polymers comprising an antimicrobial and an antithrombogenic moiety bound to the same polymeric backbone or a polymeric blend comprising a polymer with an antimicrobial moiety and a polymer with an antithrombogenic moiety.

These disclosures contemplate embodiments comprising both antimicrobial and antithrombogenic moieties or agents, but there is no disclosure of an embodiment comprising an antimicrobial activity but free of antithrombogenic activity.
Therefore, new independent claim 28, and its dependent claims do not satisfy the “original patent” requirement since the original patent does not does not “clearly and unequivocally disclose the newly claimed invention as separate.” See also (2) and (3) below.

Oath/Declaration
The Reissue Oath/Declaration, filed on 12 February 2021, is objected to as it is defective.
First, the reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. The error relied up in the instant declaration, that patentee failed to include claims directed to antimicrobial polymers that are free of antithrombogenic agents, is not one that can be relied upon to support the reissue application as detailed in (1) above, thus, it is not an error in the original patent. See 37 CFR §1.175 and MPEP §1414.
Further, MPEP §1414 II (C) recites, emphasis added:
It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

Applicant. while identifying that the “application corrects issued claims that have too narrow of a scope”, and the correction is “coverage of polymers without anti-thrombogenic monomers.” Applicant has not specifically identified the error, nor the specific claim language wherein lies the error, as required. 
Finally, MPEP §1414.01, quoting 37 CFR §1.175 recites in part (emphasis added):
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

Applicant, while admitting that the “application corrects issued claims that have too narrow of a scope”, have not definitively identified at least one claim that the application seeks to broaden.
See 37 CFR §1.175 and MPEP §1414.

Claims 1-49 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (1) and (2) above.

Claim Objections
Claim 8 is objected to for failing to comply with 37 CFR §1.173(d).
37 CFR §1.173(d) recites, in pertinent part, (emphasis added):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined…

The patent under reissue contains a Certificate of Correction issued on 14 May 2019 that corrects claim 8 by deleting “com pound” and inserting --compound--. This correction is not reflected in the claims filed on 23 April 2020. The amendment should be made without markup. See MPEP §1411.01.

Subject Matter Free of the Prior Art
Claims 1-49, while rejected and objected to as above, are free of the prior art.
US Patent Application Publications 20050256509 (SAKAI) and 20110124772 (WANG) are the closest prior art made of record. Neither SAKAI nor WANG disclose or fairly suggest the multipolymers—the tetra-polymers of independent claims 1 and 21 and their dependent claims, or the copolymers of independent claim 28 and its dependent claims.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 10,206,945 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent/
Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991